Title: To George Washington from James McHenry, 21 January 1796
From: McHenry, James
To: Washington, George


          
            Dear Sir
            Near Baltimore 21 Jany 1796. 9 O’clock P.M.
          
          I have this moment received your favour of the 20th, and am truely sensible of the sincerity of your wishes that I should accept of the war office department. On my part I beg you to believe that nothing could give me more pleasure than to be near you for a few years independent of public motives or considerations. I must however pray you to allow me till monday to reflect on the offer and determine whether I can with propriety and as it respects my family venture upon a change of position which by bringing me into public life must necessarily bring with it much care trouble and uneasiness. My inclination is to accept, but I shall be definitive by next post. In the mean while I shall obtain Mr Chases sentiments which shall accompany my letter. With real affection I am D. Sir Your ob. & hble st
          
            James McHenry
          
        